Case 2:16-cv-12884-PDB-MKM ECF No. 45 filed 01/04/19      PageID.2590     Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 CHAREE STANLEY,
          Plaintiff                          Case No. 2:16-cv-12884

                                             Hon. Paul D. Borman
 v.                                          Magistrate Mona K. Majzoub

 EXPRESSJET AIRLINES, INC.,                  NOTICE OF APPEAL
          Defendant.


      CAIR LEGAL DEFENSE FUND                   COUNCIL ON AMERICAN-ISLAMIC
      Lena F. Masri (MI # P73461)               RELATIONS, OHIO
      Gadeir I. Abbas (VA # 81161)*             Romin Iqbal (OH #: 0080146)
      Carolyn M. Homer (CA # 286441)*           4242 Tuller Rd, Ste. B2
      Ahmed M. Mohamed (LA # 36590)             Dublin, Ohio 43017
      453 New Jersey Ave SE                     614) 783-7953
      Washington, DC 20003                         riqbal@cair.com
      (202) 488-8787
                                                PASTOR & ASSOCIATES, P.C.
         lmasri@cair.com
                                                Caridad Pastor Cardinale (P43551)
         gabbas@cair.com
                                                525 East Big Beaver Rd., Ste. 206
         chomer@cair.com
                                                Troy, MI 48083
         amohamed@cair.com
                                                (248) 619-0065
                                                   carrie@pastorandassociates.com
  *Mr. Abbas licensed in VA, not in D.C.
  *Mr. Mohamed licensed in LA, not in D.C.
  Practice limited to federal matters
  Admitted to practice in this Court
Case 2:16-cv-12884-PDB-MKM ECF No. 45 filed 01/04/19          PageID.2591     Page 2 of 3



                               NOTICE OF APPEAL

       NOTICE IS HEREBY GIVEN that Plaintiff Charee Stanley appeals to the

 United States Court of Appeals for the Sixth Circuit from the final judgment entered

 on December 7, 2018 (Dkt. 44), and each and every part thereof.

 DATED: January 4, 2019                 Respectfully submitted,

                                        CAIR LEGAL DEFENSE FUND
                                        BY: /s/ Lena Masri
                                        LENA F. MASRI (MI # P73461)
                                        GADEIR I. ABBAS (VA # 81161)*
                                        CAROLYN M. HOMER (CA # 286441)
                                        AHMED M. MOHAMED (LA # 36590)*
                                        453 New Jersey Ave, SE
                                        Washington, DC 20003
                                        Phone: (202) 742-6420
                                        lmasri@cair.com; gabbas@cair.com
                                        chomer@cair.com; amohamed@cair.com
                                        *Mr. Abbas is licensed in VA, not in D.C.
                                        *Mr. Mohamed is licensed in LA, not in D.C.
                                        Practice limited to federal matters.
                                        Admitted to practice in this Court
                                        COUNCIL ON AMERICAN-ISLAMIC
                                        RELATIONS, OHIO
                                        ROMIN IQBAL (OH #: 0080146)
                                        4242 Tuller Rd, Ste. B2
                                        Dublin, Ohio 43017
                                        (614) 783-7953
                                        rominiqbal@yahoo.com
                                        PASTOR & ASSOCIATES, P.C.
                                        CARIDAD P. CARDINALE (MI # P43551)
                                        525 East Big Beaver Rd., Ste. 206
                                        Troy, MI 48083
                                        Phone: (248) 619-0065
                                        carrie@pastorandassociates.com
                                        Attorneys for Plaintiff
Case 2:16-cv-12884-PDB-MKM ECF No. 45 filed 01/04/19          PageID.2592   Page 3 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 CHAREE STANLEY,                  )       Case No. 2:16-cv-12884
     Plaintiff                    )
                                  )       Hon. Paul D. Borman
 v.                               )       Magistrate Mona K. Majzoub
                                  )
 EXPRESSJET AIRLINES, INC.,       )
      Defendant.                  )
 __________________________________________________________________

                            CERTIFICATE OF SERVICE
       I hereby certify that on January 4, 2019, I served the foregoing NOTICE OF

 APPEAL with the Clerk of the Court by using the CM/ECF system, which will

 automatically send a copy to all counsel in the case.

                                          /s/ Lena F. Masri
                                          Lena F. Masri
